Citation Nr: 0637247	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-43 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318.

3.  Entitlement to a total disability rating due to 
individual unemployability, for the purpose of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had service in the United States Coast Guard from 
January 1941 to May 1945.  He died in September 2003.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2004 and May 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The issues of entitlement to accrued benefits and 38 U.S.C.A. 
§ 1318 benefits are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in September 2003 as a result of 
respiratory failure, due to or as a consequence of 
nasopharyngeal cancer.  

2.  The cause of death was not incurred until several decades 
after the veteran's separation from service and is not 
related to service or to a service-connected disability.  




CONCLUSION OF LAW

The criteria for service connection for the veteran's cause 
of death have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  This letter told her to provide any relevant evidence 
in her possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Although this letter was 
not sent prior to the initial adjudication of the appellant's 
claim, this was not prejudicial to her, since she was 
subsequently provided adequate notice, and the claim was 
readjudicated and a statement of the case was provided to her 
in December 2004.  

The available medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  One of the 
criteria for determining when such an action is necessary is 
when there is some indication in the record that, in this 
case, the veteran had cancer or a respiratory disorder for 
which service connection was warranted, or that his service-
connected conditions caused or contributed to his death.  See 
38 C.F.R. § 3.159(c)(4)(i) (2002).  As discussed in more 
detail below, there is no indication in the record that any 
of these theories is plausible.  There are no medical 
opinions, nor has the appellant referenced any, suggesting 
that the veteran's death was caused by a service-connected 
condition, or by a condition for which service connection 
should have been awarded. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
effective date to be assigned is rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a chronic disease, such as 
cancer, manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed all the evidence in the appellant's 
claims file, which includes her multiple contentions, the 
veteran's service medical records, as well as his post-
service medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

After review of the evidence of record, the Board finds that 
entitlement to service connection for the veteran's cause of 
death is not warranted.  At the time of his death, the 
veteran was service connected for a psychiatric disorder, 
tinnitus, and bilateral hearing loss.  He died in September 
2003 as a result of respiratory failure, due to or as a 
consequence of, nasopharyngeal cancer.  His death certificate 
indicates that the interval between respiratory failure and 
onset of death was minutes.  The interval between the cancer 
and death was noted to be months.  

The appellant does not argue that any of the veteran's 
service-connected conditions somehow caused or contributed to 
his death, and there is no medical evidence suggesting that 
such a theory is possible.  Furthermore, there is no medical 
evidence of record suggesting direct service connection is 
warranted on the theory that the veteran's respiratory 
failure or nasopharyngeal cancer developed during or as a 
result of his military service.  The evidence of record does 
not indicate that the cause of death had its onset in service 
or within one year of separation from service. The service 
medical records do not document the presence of 
nasopharyngeal cancer. The Board notes that in February 1945, 
the veteran reported having a chronic cough and system review 
showed chronic discharge from the nose.  However, physical 
examination was negative except for weight loss.  The only 
diagnosis provided at that time was anxiety neurosis.  He was 
also seen in March 1945 for cough and weight loss.  However, 
the service medical records do not show the presence of any 
pertinent disorder.  It is specifically noted that his 
separation physical shows that there were no pertinent 
abnormalities.    

The post-service medical records neither indicate that the 
veteran's cause of death was shown within one year of 
separation from service, nor do they show that the cause of 
death was in any way related to service.  It is specifically 
noted that VA examination in February 1946 indicated that the 
nose, throat, sinuses, and respiratory system were normal.  
Review of subsequent post-service records gives no indication 
that the cause of death was shown at any point earlier than 
as noted on the death certificate.  Neither do the post-
service records give any indication of a medical link between 
service and cause of death.  Given that the cause of death 
was not shown until several decades after separation from 
service, as well as the fact that there is no indication of a 
possible medical link between service and the cause of death, 
service connection must be denied.  

The Board also recognizes the appellant's sincere belief that 
the veteran's death was somehow related to his military 
service, but she does not have the necessary medical 
knowledge or education to render a probative opinion as to 
this matter.   There is no benefit of the doubt that could be 
resolved in the appellant's favor, since there is simply no 
favorable competent evidence of record. 


ORDER

Service connection for the veteran's cause of death is 
denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist a claimant in the development of a claim.  
The notice requirements of the VCAA require VA to notify a 
claimant of any evidence that is necessary to substantiate 
his/her claim, as well as the evidence VA will attempt to 
obtain and which evidence a claimant is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim.  

In this case, the RO's September 2004 VCAA letter did not 
address the requirements for establishing entitlement to 
benefits under 38 U.S.C.A. § 1318.  Prior to further 
consideration of the claim for section 1318 benefit, the RO 
must provide the appellant appropriate notice under the VCAA.  
In addition, since the claim pertaining to entitlement to 
accrued benefits must be remanded for further action, the RO 
has the opportunity to correct any defects in VCAA notices 
previously provided to the appellant, including under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In June 2003, the veteran filed a claim for service 
connection for hearing loss and tinnitus as well as an 
"increase of [his] service connected condition."  At that 
time, he was service connected for a psychiatric condition.  
Along with his claim, he submitted a private psychiatric 
evaluation, dated in May 2003.  Report of the May 2003 
evaluation indicates, in essence, that the veteran was 
rendered unemployable as a result of his service-connected 
psychiatric disorder.  

A September 2003 rating decision increased the veteran's 
disability rating for his psychiatric disorder from 10 
percent to 50 percent.  He was also awarded service 
connection and a 10 percent rating for tinnitus, as well as 
service connection and a noncompensable rating for bilateral 
hearing loss.  His total combined rating was 60 percent 
effective from June 27, 2003.  The RO also noted that the May 
2003 evaluation stated that the veteran was not capable of 
maintaining employment, and deferred the claim of entitlement 
to a total disability rating due to individual 
unemployability (TDIU) pending further action.  The veteran 
died before any further action was accomplished with regard 
to the TDIU claim.  

Thus, at the time of his death, the veteran had a pending 
claim for TDIU.  See Roberson v. West, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  A TDIU rating may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a) (2005).

In this case, the veteran did not meet the rating 
requirements set forth under 38 C.F.R. § 4.16(a) for 
establishing entitlement to TDIU.  It is the established 
policy of VA, however, that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should 
refer to the Director of the Compensation and Pension Service 
for extra-schedular consideration all cases of veterans who 
are unemployable by reason of service-connected disabilities 
but who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  

The rating board did not refer this case for extra-schedular 
consideration.  The Statement of the Case, dated in November 
2004, simply found that the evidence of record at the time of 
the veteran's death did not support a grant of TDIU.  The 
Board finds, however, that given the findings noted on the 
May 2003 evaluation report, the matter should be referred for 
extra-schedular consideration.  


Accordingly, this case is REMANDED for the following action:

1.	The RO is to send the appellant 
appropriate notice in accordance with 
the VCAA with regard to the claim of 
entitlement to benefits under 
38 U.S.C.A. § 1318 and entitlement to 
accrued benefits, to include notice 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	The RO should refer the claim of 
entitlement to a TDIU rating for 
accrued benefits purposes to the 
Director, Compensation and Pension 
Service, for extraschedular 
consideration.  

3.	Thereafter, the RO should readjudicate 
the appealed issues based on all the 
evidence of record.  If any benefit 
sought on appeal is not granted, the 
appellant and her attorney should be 
provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  


______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


